   Case 4:20-cv-00080-RSB-CLR Document 41 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 IN THE MATTER OF THE COMPLAINT OF                              CIVIL ACTION NO.: 4:20-cv-80
 WADIELNIL FOR TOURISTIC
 INVESTMENTS, AS OWNER OF THE M/Y
 SUZANNA 1, FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY.



                                            ORDER

       Before the Court is a Stipulation of Dismissal With Prejudice signed and filed on January

15, 2021 by counsel for all parties who have appeared in this case. (Doc. 40.) Therein, the parties

stipulate to the dismissal of this case with prejudice, with each party to bear its own costs. (Id.)

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action

WITH PREJUDICE. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 25th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
